Citation Nr: 1411175	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  02-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 27, 2001, for the grant of service connection for diabetes mellitus, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, for purposes of accrued benefits or retroactive payment under the Nehmer regulations.

2.  Entitlement to an effective date prior to March 27, 2001, for the grant of special monthly compensation (SMC) based on the need for regular aid and attendance, as due to posttraumatic stress disorder (PTSD) and diabetes, for purposes of accrued benefits or retroactive payment under the Nehmer regulations.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969, including in the Republic of Vietnam.  He died in April 2001, and the appellant is his widow.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for the cause of the Veteran's death but denied accrued benefits.  

This case has been before the Board on multiple occasions: in February 2004, March 2008, November 2008, and June 2011.  The appellant appealed from the Board's decisions in February 2004, November 2008, and June 2011 to the U.S. Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded each of these Board decisions.  See August 2007 Memorandum Decision; July 2010 Order pursuant to a Joint Motion for Remand; July 2013 Memorandum Decision.

In the prior Board and Court's decisions and orders, the issues on appeal were characterized as (1) entitlement to service connection for the conditions listed above for purposes of accrued benefits, and (2) entitlement to SMC as stated above for purposes of accrued benefits.  Nevertheless, entitlement to service connection and to SMC, for accrued purposes, were granted by the RO in an August 2002 rating decision and Statement of the Case.  The true issues, as discussed by the Court and in multiple statements from the appellant and her past and present representatives, are whether an earlier effective date for the award of each of these benefits is warranted for accrued benefits purposes or for the purposes of retroactive benefits under the Nehmer regulations.  As explained below, the Nehmer regulations concern effective dates for diseases granted on a presumptive basis as due to herbicide exposure in Vietnam, without regard to previously applicable time limitations imposed for payment of accrued benefits.  As such, the issues have been recharacterized as stated on the first page of this decision.

The appellant initially requested a hearing before a Decision Review Officer (DRO) at the RO; however, in August 2002, she withdrew her hearing request.  In an October 2010 letter, the appellant's representative requested that her case be remanded to the agency of original jurisdiction (AOJ) to schedule a hearing.  In April 2011, the Board sent the appellant a letter, with a copy to her representative, asking her what type of hearing she wished to have scheduled, and indicating that a failure to respond within 30 days would result in a presumption that a hearing was not desired.  No response was received, and no other request for a hearing has been received.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.700-20.704 (2013).  

The issue of the proper amount of additional benefits, for accrued benefits purposes or under Nehmer regulations, is remanded to the VA Regional Office (RO).  VA will notify the appellant if any action is required on her behalf.


FINDINGS OF FACT

1.  The Veteran died in April 2001; the appellant filed a timely claim for accrued benefits in May 2001.

2.  VA received an informal claim from the Veteran on February 26, 1999, for service connection for diabetes mellitus and related complications, as secondary to PTSD, which was not adjudicated and remained pending at the time of his death.

3.  The medical evidence showed a diagnosis of diabetes mellitus and related complications of peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, as of February 26, 1999.

4.  Service connection was eventually granted for diabetes and all related complications on a presumptive basis as due to herbicide exposure in Vietnam.

5.  VA received a claim from the Veteran for SMC based on the need for regular aid and attendance or housebound status on February 26, 1999; the February 2001 Board decision that denied SMC on this basis is moot and not final by virtue of the Veteran's death in April 2001, and the claim remained pending at the time of death.  

6.  The Veteran was in need of regular aid and attendance due to his PTSD, diabetes and related complications as of February 26, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 26, 1999, but no earlier, for the award of service connection for diabetes, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, for purposes of accrued benefits or retroactive payment under Nehmer regulations, are met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31(a), 3.151(a), 3.155(a), 3.310, 3.400, 3.500(g), 3.816, 3.1000 (2013).  

2.  The criteria for an effective date of February 26, 1999, but no earlier, for the award of SMC based on the need for regular aid and attendance due to PTSD and diabetes, for purposes of accrued benefits or retroactive payment under Nehmer regulations, are met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31(a), 3.151(a), 3.155(a), 3.400, 3.500(g), 3.816, 3.1000, 20.1100(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

This appeal arises from downstream issues following the grants of service connection and special monthly compensation.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  Sanford v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 generally governing citation of judicial decisions issued on or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

Accrued benefits are determined on the basis of evidence actually or constructively of record at the time of a veteran's death.  38 U.S.C.A. § 3.1000(a) (2013).  There is no indication of relevant records that were constructively of record at the time of the Veteran's death that were not a part of the claims folder.  Additional development could not serve as a basis for accrued benefits.  There is no further assistance that could aid in substantiating the issues on appeal.

II.  Merits Analysis

Claims for VA benefits do not survive a claimant's death; however, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C.A. § 5121(a), (c); 38 C.F.R. § 3.1000.  Accrued benefits are "periodic monetary benefits ... to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death."  Id.  SMC based on the need for regular aid and attendance is among those periodic benefits contemplated by the accrued benefits statute.  Ralston, 13 Vet. App. at 111; see also 38 C.F.R. §§ 3.350-3.352 (regulatory criteria for aid and attendance). 

Here, the appellant is the Veteran's surviving spouse, and she filed a timely claim for death benefits including accrued benefits in May 2001, within one year after his death.  See id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claims.  Teten v. West, 13 Vet. App. 560, 562 (2000).  Nevertheless, the appellant's claim must be considered for any issues that were pending at the time of the Veteran's death, without regard to any prior disposition of those issues during his lifetime.  38 U.S.C.A. §§ 5121(a),(c), 7104(b); 38 C.F.R. §§ 3.1000, 20.1106.

The appellant's entitlement to payment of accrued benefits turns on whether an effective date prior to March 27, 2001, is warranted for the award of SMC.  The Board denied the Veteran's claim for SMC prior to his death in February 2001; however, the appellant argues that this denial did not become final and remains pending.  The appellant's attorney has acknowledged that, if an earlier effective date is found to be warranted for the grant of service connection for diabetes and related complications, and for SMC based on the non-PTSD disabilities, then the claim for an earlier effective date for SMC based on PTSD will be rendered moot.  

A.  Earlier Effective Date Rules

Generally, the effective date for a grant of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Further, VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

As pertinent to this case, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease, including Type II diabetes mellitus.  See 38 C.F.R. § 3.816(b)(1),(2).  The Veteran was a class member, as he met these criteria.  

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  If those requirements are not met, however, the effective date shall be assigned according to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

Finality of February 2001 Board decision on SMC

In general, a Board decision is final when issued, unless the Chairman of the Board orders reconsideration.  38 U.S.C.A. §§ 7103, 7104(b); 38 C.F.R § 20.1100(a).  An appellant has 120 days after a Board decision is issued, however, to file a Notice of Appeal (NOA) with the Court to continue the appeal.  38 U.S.C.A. § 7266.

The Veteran did not seek reconsideration of the Board decision or appeal it prior to his death in April 2001; however, he died prior to the expiration of the 120-day period to appeal to the Court from the February 2001 Board decision.  

The Veteran's death prior to expiration of the 120 period for appealing the Board decision rendered it moot and not final.  Teten v. West, 13 Vet. App. 560, 562-63 (2000).  Accordingly, the February 2001 Board denial of SMC based on the need for aid and attendance, or housebound status, did not become final and was rendered moot by virtue of the Veteran's death in April 2001, and that claim remained pending.  

Date of receipt of claims

The February 2001 Board decision addressed the Veteran's claim for SMC based on housebound status or the need for aid and attendance due to "service-connected conditions" that was received by VA on February 26, 1999.  That claim remained pending until SMC based on aid and attendance was granted, for accrued purposes, in an August 2002 rating decision.  The RO assigned an effective date of March 27, 2001, for the grant of SMC based aid and attendance due to PTSD and diabetes.  

There is no argument or indication that a claim for SMC was received prior to February 26, 1999.  Rather, the appellant's arguments turn on the question of when the Veteran submitted claims of service connection for diabetes and related complications, upon which the SMC award was eventually granted.  Alternatively, the appellant argues that SMC based on the need for aid and attendance, or housebound status, was warranted based on PTSD alone prior to March 27, 2001.

For the following reasons, the Board finds that the Veteran's submissions as of February 26, 1999, but not earlier, constituted a claim of service connection for diabetes and related complications, which remained pending on his date of death.  

Generally, an application for VA compensation must be a specific claim in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Nevertheless, any written communication from the claimant or specified individuals that (1) indicates an intent to apply for a VA benefit, and (2) identifies the benefit sought, may be considered an informal claim.  38 C.F.R. §§ 3.1(p), 3.155(a); see also Reeves v. Shinseki, 682 F.3d 988, 993 (Fed. Cir. 2012) (holding that the determination that a communication constitutes an informal claim revolves around the factual findings of whether the claimant identified the benefits sought as well as whether there was an indication of an intent to apply for benefits).

The requirement to identify the benefit sought will be met by "'referring to a body part or system that is disabled or by describing symptoms of the disability.'"  Deliseo v. Shinseki, 25 Vet. App. 45, 53 (2011) (quoting Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009)).  VA must determine the scope of a claim based on a sympathetic assessment of the claimant's description of the claim, the symptoms described, and the information received in support of the claim; it is not necessary to identify the legal theory upon which service connection is  sought.  Deliseo, 25 Vet. App. at 53; see also Ingram v. Nicholson, 21 Vet. App. 232, 238 (2007).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

Submissions from February 1999 forward

On February 26, 1999, the Veteran submitted a claim for SMC, writing that he was housebound due to "service-connected conditions."  He included private medical reports dated in December 1998 and January 1999 in support of this claim.  

In a December 1998 letter, Dr. Hamstead (an internal medicine provider) indicated that the Veteran had significant muscle weakness and neuropathy that required maximum aid and assistance and rendered him essentially homebound.  In a January 1999 letter, Dr. Hamstead indicated that the Veteran had severe back pain, severe peripheral neuropathy and leg weakness that required a wheel chair and help moving from a bed to a chair.  He stated that the Veteran's PTSD and symptoms "significantly contributed to his physical condition and his overall weakness and pain."  In a January 1999 aid and attendance form, Dr. Hamstead indicated that the Veteran had severe lower extremity weakness requiring a wheelchair and help with all activities of daily living.  He diagnosed diabetes, peripheral neuropathy, diabetic retinopathy, coronary artery disease status post bypass surgery, and back pain.  

A private eye consultant indicated in a January 1999 letter that the Veteran had diabetic macular edema with reduced vision that prevented him from driving.  

In a January 1999 aid and attendance form, Dr. Lane (a psychiatrist) indicated that the Veteran had "PTSD, depression, [and] multiple medical problems."  He stated that these conditions "interact[ed] with each other and cause[d] additive disability," rendering the Veteran in need of regular aid and attendance.  

The RO denied the claim for SMC in a March 1999 rating decision, finding that the Veteran needed regular aid and attendance and was housebound due to multiple medical disabilities, not solely due to his PTSD.  The Veteran filed a timely notice of disagreement (NOD) as to this determination, and the Board denied this claim for SMC in a February 2001 decision.  As explained above, this decision became moot and not final by virtue of the Veteran's death, and the claim remained pending.  

In his April 1999 NOD, the Veteran asserted that his PTSD imposed a special level of disability that required aid and attendance.  He quoted the prior statements from Dr. Hamstead and Dr. Lane, and asserted that his "medical conditions" occurred after he developed PTSD and he would have been able to better manage his "medical conditions" if he did not have PTSD.  The Veteran argued that the RO failed to consider the relationship between his PTSD and his "medical conditions."  

In its July 2013 Memorandum Decision, the Court reversed the Board's June 2011 finding that the Veteran's April 1999 NOD did not constitute an informal claim for service connection for diabetes mellitus and related complications because it did not sufficient identify the benefit sought.  

The Court found that the April 1999 NOD, when considered in conjunction with the statements by Dr. Hamstead and Dr. Lane that were received with the claim for SMC in February 1999, sufficiently identified non-PTSD disabilities being sought as diabetes and related complications including coronary artery disease, peripheral neuropathy with severe leg weakness and pain, and diabetic neuropathy.  The Court found that the medical evidence indicated that the Veteran's PTSD interacted with the non-PTSD disabilities to create additional disability.  Accordingly, the Court reversed the Board's finding as to identifying the benefit sought, but remanded the case for the Board to address whether the Veteran's submissions in 1999 also indicated an intent to apply for service connection for these conditions.  

The Veteran made similar arguments in his November 1999 substantive appeal (VA Form 9) and a February 2000 letter, as well as in subsequent letters in support of his appeal from the denial of his February 1999 claim.  He also submitted another letter from Dr. Hamstead dated in December 1999, and a letter from another private provider dated in January 2000.  These letters referred to the Veteran's treatment for coronary artery disease with myocardial infarction, diabetes, severe peripheral neuropathy with weakness in the legs requiring a wheelchair; and indicated that these conditions were severely affected and of worsened severity due to his PTSD.  

Given the Court's findings, the Board must conclude that the Veteran showed an intent to seek VA compensation for the non-PTSD disabilities as secondary to his PTSD in the February 26, 1999, claim.  Specifically, the Veteran indicated in his February 26, 1999, claim that he believed his "service-connected conditions" made him housebound, or in need of aid and attendance.  He then asserted in his April 1999 NOD that his non-PTSD conditions had developed or worsened due to PTSD, pointing to the prior statements by his providers.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (concerning secondary service connection).  

Therefore, an informal claim of service connection was raised as of February 26, 1999, for diabetes and related complications including neurological, cardiac, kidney, eye, or vascular disabilities.  See 38 C.F.R. § 3.155.  A claim of service connection for these non-PTSD disorders was not addressed or adjudicated by the RO or until August 2002, and it remained pending at the time of death.  See Ingram, 21 Vet. App. at 243 (citing 38 C.F.R. § 3.160(c)) (holding that a reasonably raised claim remains pending until there is recognition of the substance of the claim in a RO decision from which a claimant could deduce that the claim was adjudicated, or an explicit adjudication of a subsequent "claim" for the same disability).  

The fact that the Veteran later submitted an explicit claim, for service connection for diabetes and related complications as due to Agent Orange exposure, does not negate the earlier pending claim.  VA must address all theories raised by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).

Submissions prior to February 26, 1999

In the July 2013 Memorandum Decision, the Court also directed the Board to address whether the Veteran's submissions in October 1995, in response to a letter from VA to clarify his prior claim, constituted an informal claim for service connection for diabetes and related complications.

On September 20, 1995, the Veteran submitted a formal claim of service connection for PTSD (via VA Form 21-526).  He also submitted a September 1995, letter from his psychiatrist, Dr. Lane, addressed to the Veteran's service representative at the time, and treatment records from Dr. Lane.  The September 1995 letter indicated treatment for PTSD and depression since August 1992, and linked these conditions to the Veteran's service.  Dr. Lane's records included notations of a history of diabetes and coronary artery disease with bypass surgery, advice concerning insulin and high blood sugars, and diabetic neuropathy with pain in the legs.  

On October 11, 1995, VA received private records from Pitt County Memorial Hospital, together with a September 1995, authorization and release letter from the Veteran to his representative, and a letter from the representative requesting to include these records in the claims file.  These records noted that the Veteran was diagnosed as having severe diabetes with vascular and neurological complications, and a history of cardiac disease with bypass surgery.  The diagnoses were diabetes, various cardiac conditions, smoking, and hypertension.  

After these records were received, on October 19, 1995, VA sent the Veteran a letter requesting him to provide information for his claim of service connection for a nervous condition (or PTSD), including symptoms that he believed were related to his nervous condition, and identification or statements from treating providers.  

On December 1, 1995, VA received a detailed letter from the Veteran (dated in November 1995), along with a copy of the October 1995 VA letter on which he had indicated where his responses to each of the requested items were located in the attached letter.  Symptoms of his claimed nervous condition were designated as "Item 2," and the attached letter listed various mental health symptoms in this portion.  The Veteran designated his treating providers as "Item 4," and the attached letter listed psychiatrist Dr. Lane.  In "Item 4," the Veteran also referred to the September 8, 1995, letter to his appointed representative and accompanying treatment records.  These were the letter and records from Dr. Lane that were received with his initial claim on September 20, 1995, as summarized above.  (The Veteran also submitted another copy of the September 1995 letter from Dr. Lane.)

The mere reference to diabetes and related complications in the Veteran's treatment records from Dr. Lane did not establish an intent to seek service connection for such disorders.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999); cf. Pacheco Shinseki, 26 Vet. App. 413 (2014) (noting a medical record can be a claim for service connection where a claim for pension has previously been granted).  Rather, a formal or informal claim must be filed for any type of benefit to accrue or be paid, and a claim for service connection must identify the benefit sought and show an intent to apply for that benefit.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998); 38 C.F.R. §§ 3.151(a), 3.155(a).  

Information contained in treatment records may constitute an informal claim; however, this is appropriate only if service connection has already been established, or where a claim was previously denied due to the disability not rising to a compensable level.  38 C.F.R. § 3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  Neither of those circumstances was present in this case.  Further, there is no communication or other indication that the Veteran was seeking service connection for any disorder other than PTSD in September 1995.   

The Veteran's subsequent submissions in 1995 also did not constitute a claim for service connection for non-PTSD disorders.  As summarized above, the Veteran was very clear in his response to the October 19, 1995, letter from VA, which was received in December 1995.  He did not reference diabetes, coronary artery disease, peripheral neuropathy, or any other non-PTSD conditions in the portions of his statement concerning symptoms he believed were related to his claimed nervous condition, or in the portion concerning his treating providers.  Significantly, the Veteran referenced only his psychiatric symptoms and his psychiatric provider, and a statement and treatment records from his psychiatric provider.  Although the Veteran's representative had previously submitted records from Pitt County in October 1995, which including diagnoses of diabetes and cardiac disorders (among other conditions), those records alone did not constitute a claim.  Further, the representative did not indicate that service connection was being sought for any such disorders.  VA sought clarification and additional information concerning the Veteran's claim in October 1995, approximately one week after the Pitt County records were received.  The Veteran responded to VA's letter in December 1995, and referred only to his mental health symptoms and treatment records, not to diabetes or any related complications, or to the records from Pitt County.  

In light of the above, the Veteran's submissions in September and October 1995 did not indicate an intent to apply for service connection for non-PTSD disorders, and an informal claim was not raised.  38 C.F.R. § 3.155(a); Reeves, 682 F.3d at 993.

The Board has also considered other references to non-PTSD disabilities prior to February 26, 1999.  In particular, the Veteran reported receiving SSA benefits due to diabetes, coronary artery disease, and the need for a wheelchair during a January 1996 VA examination for PTSD.  A report of symptoms during a VA examination does not constitute an informal claim or show an intent to seek service connection, other than under the circumstances in § 3.157(b), which are not shown here.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002).  Rather, this information was given as part of the Veteran's history to allow the examiner to evaluate the severity of his PTSD and its effects on his social and occupational functioning in order to determine the severity of his PTSD.  Indeed, the Veteran and his representative continued to refer only to his psychiatric symptoms in letters dated in October and November 1996, prior to the RO's grant of service connection for PTSD.  As such, these submissions are not construed as an informal claim for service connection.

After the RO granted service connection in a November 1996 rating decision, the Veteran and his representative still referred only to PTSD and mental health symptoms in submissions to the RO in support of his claim for a higher rating.  See January 1997 NOD from PTSD rating, December 1996 letter from Dr. Lane, March 1997 claim for total disability rating based on individual unemployability (TDIU).  

VA received additional records from Dr. Lane in March 1997, along with a copy of a letter and authorization from the Veteran to Dr. Lane asking him to send treatment records for PTSD and depression.  These private records, dated from November 1995 to February 1997, showed psychiatric symptoms including depression, and frustration with his physical health including peripheral neuropathy pain.  Once again, the Veteran did not refer to diabetes or other disorders, and these treatment records did not indicate an intent to apply for service-connected benefits for any non-PTSD disorder.  See MacPhee, 459 F.3d 1323; Lalonde, 12 Vet. App. at 382.  

The Veteran completed a form for a VA Social and Industrial Survey concerning his PTSD and claim for a TDIU in March 1997.  He reported treatment from Dr. Lane for PTSD and depression, as well as treatment from Pitt County for ketones and dehydration, and he asserted that he had a "hard time taking care of [him]self" due to PTSD symptoms.  Thereafter, during the Social and Industrial Survey and a VA examination conducted in March 1997, the Veteran and his wife described his psychiatric symptoms, and the Veteran reported being unemployed due to diabetes, peripheral neuropathy with severe leg pain and being in a wheelchair, and PTSD.  The two examiners concluded that he was unemployable due to PTSD.  

The Veteran's report of having non-PTSD disabilities or symptoms of diabetes and related complications during the VA evaluations does not constitute an informal claim or show an intent to seek service connection for such disorders, other than under the circumstances in § 3.157(b), which are not shown here.  See Sears, 16 Vet. App. at 249.  Although the Veteran also reported that his PTSD affected his ability to take care of himself for the evaluation in March 1997, this was a very different situation than his submissions in February 1999 and afterwards.  As detailed above, the Veteran submitted statements to the RO in February 1999 and April 1999 and afterwards, in which he consistently asserted that his conditions were "service-connected," and that his PTSD caused or worsened his other medical conditions that were expressly identified in treatment records and letters from medical providers that the Veteran had submitted in support of his claim.  As such, even when read liberally, the Veteran's statements for the March 1997 VA evaluations are not sufficient to show an intent to seek service connection for any non-PTSD disorders, and an informal claim was not raised.  38 C.F.R. § 3.155(a).
 
In addition, the claims file includes two documents dated in August 1996: an "Application for Medical Benefits" (VA Form 10-10T) and a written statement by the Veteran (VA Form 21-4138), indicating that he requested a VA examination and medical benefits due to Agent Orange exposure.  These documents were not in VA's possession until March 3, 2008, after the Veteran's death, when they were submitted by the appellant's prior attorney.  Only evidence of record at the time of the Veteran's death may be considered in connection with the appellant's claim for accrued benefits, to include an earlier effective date.  See 38 C.F.R. § 3.1000(d)(4).  

Even if the documents dated in August 1996 are considered to have been constructively in VA's possession, however, they refer only to Agent Orange exposure.  They do not identify any specific body part or system, or otherwise reference symptoms of a particular disability claimed as related to such exposure.  The Veteran must have adequately identified a specific disability to claim service-connected benefits due to herbicide exposure or otherwise, and this was not done.  See Brokowski, 23 Vet. App. at 79; Ingram, 21 Vet. App. at 256; 38 C.F.R. §§ 3.151, 3.155(a).  Therefore, these documents did not constitute an informal claim.

In sum, the Board finds that the Veteran filed an informal claim for service connection for diabetes and related complications, as well as a claim for SMC based on aid and attendance or housebound status, on February 26, 1999, but no earlier.

Date entitlement to benefits arose 

As noted above, the effective date for an award of disability compensation based on service connection or for SMC will be the date entitlement arose, or the date of receipt of the claim, whichever is the later, with certain exceptions that will be discussed further below.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400, 3.114, 3.816.  

The date entitlement arose means the date the disability was shown to be present and entitlement was warranted under the law, based on any raised theory.  Service connection may be granted on a direct basis for any disability that was incurred or aggravated by disease or injury during service, including certain diseases as presumptively related to herbicide exposure during service in Vietnam.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. § 3.303, 3.307(a)(6), 3.309(e). 

It is unnecessary to discuss whether the evidence supported service connection for diabetes and related complications as secondary to PTSD as of February 26, 1999, as initially claimed, because service connection was later granted based on the presumptive regulations for diabetes due to herbicide exposure in Vietnam.  

The effective date of the liberalizing law that added Type II diabetes mellitus as a disease presumptively due to herbicide exposure was May 8, 2001.  See Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1376 (Fed. Cir. 2002) (holding that the effective date for the regulation adding diabetes as a presumptively service-connected disease based on herbicide exposure was May 8, 2001, not July 9, 2001).  

As noted, the Veteran was a Nehmer class member by virtue of the award of service connection for diabetes based on presumptive herbicide exposure.  As such, the Nehmer rules for effective dates must be considered.  See 38 C.F.R. § 3.816.

The Nehmer rules apply where there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(2).  The Veteran's claim for diabetes and related complications, as determined herein, was pending as of February 26, 1999, prior to the effective date of the law that added diabetes as a presumptive disease on May 8, 2001.  Therefore, the Nehmer provisions apply, and an effective date for the award of service connection for diabetes must be determined pursuant to 38 C.F.R. § 3.816(c)(2).  

Under § 3.816(c)(2), the effective date for the award of disability compensation for the covered herbicide diseases will be the later of the date the claim was received by VA or the date disability arose, unless the claim was received within one year from the Veteran's separation from service.  38 C.F.R. § 3.816(c)(2), (c)(3).  

The Veteran's claim of service connection for diabetes and related complications was received many years after service.  Resolving doubt in the appellant's favor, the medical evidence shows that the Veteran had diabetes, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease prior to February 1999.  Although the Veteran submitted another letter from Dr. Hamstead detailing his specific conditions in March 2001, it was generally consistent with the other evidence of record.  As such, the appropriate effective date for the award of service connection for diabetes and these related complications is February 26, 1999.  Id.

With regard to SMC, the Veteran's attorney has argued that it would be necessary to remand for the RO to determine the initial ratings for diabetes and related complications, in the first instance.  The evidence is sufficient; however, grant SMC without determinations of the percentage ratings for individual disabilities, and the appellant will not be prejudiced by the Board adjudicating these matters; therefore, a remand is unnecessary for this purpose.  

Specifically, as noted by the RO in its November 1999 rating decision, the evidence showed that the Veteran needed regular aid and attendance due to PTSD and diabetes and related complications as of February 26, 1999.  See 38 C.F.R. §§ 3.350-3.352 (criteria for establishing the need for regular aid and attendance).  Because the effective date for service connection for diabetes and complications is February 26, 1999, the award of SMC based on aid and attendance from PTSD and diabetes is also appropriate as of that date.  38 C.F.R. §§ 3.400, 3.816.  

B.  Entitlement to Payment

Given the effective date of February 26, 1999, for the awards of service connection for diabetes and complications and for SMC based on such disabilities as determined herein, the general effective date of payment for any benefits associated with such benefits would have been March 1, 1999.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31(a) (providing that payment of monetary benefits based on an award of disability compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective).  

Due to the Veteran's death in April 2001, entitlement to compensation for service-connected disabilities and SMC ceased on March 31, 2001.  See 38 C.F.R. § 3.500(g) (providing that the death of a veteran results in discontinuance of a compensation award effective the last day of the month before death).  

At the time of the Veteran's death, and the appellant's claim for accrued benefits, a claimant seeking payment of accrued benefits could only receive "up to two years worth of 'due and unpaid' periodic benefits."  38 U.S.C.A. § 5121(a)(c) (West 1991); 38 C.F.R. § 3.1000 (2000); see also Ralston v. West, 13 Vet. App. 108, 111 (1999).  Recovery was limited to "a maximum two-year period of benefits accrued at any time during the veteran's life," not just the two years immediately preceding death.  Terry v. Principi, 367 F.3d 1291, 1294-96 (Fed. Cir.2004).  This two-year limitation was subsequently removed, but only as to deaths occurring on or after December 16, 2003.  Taylor v. Nicholson, 21 Vet .App. 126, 129 n. 2 (2007) (citing Veterans Benefits Act of 2003, Pub.L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) (amending 38 U.S.C.A. § 5121(a)).  As the Veteran died in April 2001, the two-year limit on payment of accrued benefits is applicable to compensation under § 5121.

Notwithstanding the time limitations on payment of accrued benefits, if a Nehmer class member entitled to retroactive benefits under those provisions dies before receiving payment, VA shall pay any such unpaid retroactive benefits to certain beneficiaries, first to the veteran's surviving spouse, regardless of current marital status.  38 C.F.R. § 3.816(f)(1).  The requirement to file a claim for accrued benefits under 38 U.S.C.A. § 5121(c) and 38 C.F.R. § 3.1000(c) do not apply to payments under this section; rather, when a Nehmer class member dies prior to receiving retroactive payments, VA will pay the amount to the identified payee in § 3.816(f)(1) without requiring an application from the payee.  38 C.F.R. § 3.816(f)(2).  Further, payment of benefits under § 3.816(f)(1) shall bar later payment of any such benefits as accrued benefits.  38 C.F.R. § 3.816(f)(4).  

The question of payment of SMC benefits based on aid and attendance or otherwise is being remanded for calculation consistent with these regulations and the Board's determinations herein concerning the claims for an earlier effective date.  



C. Conclusion

Reasonable doubt has been resolved in the appellant's favor to apply an earlier effective date of February 26, 1999, for the awards of service connection for diabetes and related complications, and for the award of SMC based on the need for regular aid and attendance based on PTSD and diabetes.  The preponderance of the evidence is against an even earlier effective date; as such, reasonable doubt does not arise and the appellant's claims must be denied to that extent.  38 U.S.C.A. § 5107.


ORDER

An effective date of February 26, 1999, for the award of service connection for diabetes, peripheral neuropathy, coronary artery disease, angina, ischemic cardiomyopathy, congestive heart failure, chronic renal failure, diabetic retinopathy, cerebrovascular disease, and carotid artery disease, for purposes of accrued benefits or retroactive payment under the Nehmer regulations, is granted.

An effective date of February 26, 1999, for the award of SMC based on the need for aid and attendance, as due to diabetes and PTSD, for purposes of accrued benefits or retroactive payment under the Nehmer regulations, is granted.


REMAND

As acknowledged by the Court and the appellant's representatives, her claim for accrued benefits or other compensation turns on whether the Veteran was entitled to SMC prior to March 27, 2001.  She would not be entitled to accrued benefits based solely on an earlier effective date for the grants of service connection for diabetes and related complications.  This is because the Veteran was in receipt of 100 percent compensation for TDIU effective since September 20, 1995, at the time of death.  See, e.g., July 2013 Memorandum Decision, at 2 n.1.  Rather, the appellant seeks accrued benefits, or payment under the Nehmer regulations, based on an earlier effective date for the grant of SMC.  In the August 2002 rating decision and SOC, the RO awarded SMC on several bases, including aid and attendance.

Given the grants of an earlier effective date of February 26, 1999, herein, the agency of original jurisdiction must recalculate the amounts to which the appellant is entitled for SMC benefits, based on the need for aid and attendance or otherwise, with consideration of the regulations concerning accrued benefits and Nehmer that are summarized above.  Ordinarily the agency of original jurisdiction would do this as a matter of course, and its decision on these downstream matters is subject to a separate appeal if the appellant is dissatisfied with the determinations.  Grantham v. Brown, 114 F.3d 1156 (1997).  The Board is remanding this question given the history of this case.

Accordingly, the case is REMANDED for the following action:

1.  Calculate the amount of benefits payable to the appellant for SMC, based on aid and attendance or otherwise, with consideration of the regulations concerning accrued benefits and Nehmer awards.  

2.  This question should returned to the Board if the appellant perfects an appeal with regard to the AOJ determination.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).
Department of Veterans Affairs


